DETAILED ACTION
Amendments made April 23, 2021 have been entered.
Claims 1-20 remain pending;
Claims 11-20 have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species “A1/B1 related to the embodiment shown and described in Figs. 1-3” in the reply filed on April 23, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 11-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.  It is noted that the election of species B1 was to gelatin shell, with cold dessert coupled to the stick, and not gelatin core coupled to the stick, or a gelatin coupled to the stick and as a shell, thus claims 11-20 have been withdrawn.  

Drawings
Applicant is encouraged to thoroughly review the drawings as several objections have been noted herein.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “42” has been used to designate both the inner portion of the side wall (see Figure 2 and Figure 3) and the bottom of the confection (Figure 2); see also specification, for example paragraphs 0043-0045 in which reference character “42” is designated as a multitude of different elements, including “bottom”, “surfaces”, and “plurality of side walls”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “33” has been used to designate both “side walls” and “surfaces”, specification paragraph 0043.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “38” has been used to designate both “lower edge” and “surfaces”, specification paragraph 0043.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “40” has been used to designate both “upper edge” and “surfaces”, specification paragraph 0043.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
34" and "37" have both been used to designate “inner surface”, paragraph 0043.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “29” has been used to designate both “lower edge” and “surfaces”, specification paragraphs 0044 and 0045.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “46” has been used to designate both “upper edge” and “surfaces”, specification paragraphs 0044 and 0045.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference character “34”, specification paragraph 0045.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "414" and "412" have both been used to designate “shell”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “412” has been used to designate both “cold dessert” and “shell”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference character “462”, specification paragraph 0053.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “562” has been used to designate both “a base” and “an interior”, specification paragraphs 0055 and 0056.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Although the terms “outer layer” and “inner core” recited in claims 9 and 10 would have implicit antecedent basis in claim 1, and would be understood to mean “the shell” and “the frozen edible core” respectively, it is suggested that applicant amend the claim for consistency of claim language.  It is thus recommended that applicant replace “the outer layer” with “the shell” and “inner layer” with “the frozen edible core”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Notes: “Cold” has been defined in the specification, paragraph 0041 as referring to temperatures between about -75C and about 10C.
“Gelatin based candy” would be understood by one of ordinary skill in the art to encompass a confectionery material comprising about 4-8% gelatin as required by claim 1.

Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Perez (EP 0619949 A1) in view of Porter et al (US 2015/0216199).
Perez teaches a cold dessert comprising a stick, a frozen edible core coupled to the stick and having an outer surface, and a shell made from gelatin based candy that interfaces with the outer surface of the frozen edible core by teaching an edible core of ice confection with a coating based on gelatin and sugar, wherein the end product was obtained by insertion of a stick or support (title and abstract).  As coating, by definition, is a layer of a substance spread over another substance, by teaching of a gelatin based coating, the coating of Perez necessarily is a shell that interfaces with the outer surface of the frozen confectionery core.  As the end product was obtained by insertion of a stick or support, and the Examiner takes official notice that sticks in frozen confections were used to handle and/or support the confectionery product, one of ordinary skill in the art would reasonably expect that the core of Perez was coupled to the stick.
Regarding the dessert as cold as recited in claim 1, wherein “cold” has been defined in the specification, paragraph 0041, as a temperature of from about -75C and about 10C, Perez teaches of a packaged ice confection, including ice cream, ice milk, frozen yoghurts, frozen custards, water ice and sorbets (abstract and page 2 lines 3-8).  As the Examiner takes Official Notice that packaged frozen foods, including those disclosed by Perez were known to be stored at known freezer temperatures (about 0F/-18C) to prevent melting and as the products 
Regarding the gelatin based candy shell as comprising about 4-8% gelatin and about 5-20% water as recited in claim 1, preferably further comprising about 30-50% of an additional sweetener as recited in claim 2, or about 30-50% sucrose as recited in claim 3, as Perez teaches that the coating preferably comprised: 3-10% gelatin, 20-35% sugar which was a sweetener also known as sucrose, and 30-50% glucose syrup in an aqueous base; and more specifically, wherein the gelatin, sugar, and glucose syrup were present with the remaining parts consisting of water (page 2 lines 39-44 and claim 4), the amount of water ingredient that the shell is made from can be calculated to be about 5% (100% total- (10% gelatin + 35% sugar + 50% glucose syrup)) to about 47% (100% total- (3% gelatin + 20% sugar + 30% glucose syrup)).  Thus, the teachings of Perez encompass an overlapping range, and the claimed range would be at least obvious over the teachings of the prior art.  Alternatively, as Perez exemplifies the candy with 26.5% water (page 3 second table), as the term “about” means near or close to, and as it would have been obvious for one of ordinary skill in the art to select an amount of a disclosed ingredient around the value given in the examples, the claimed range is considered obvious over the prior art.
Regarding the gelatin based candy shell as comprising about 25-85% invert sugar as recited in claim 1, as discussed above Perez teaches of a gelatin based candy comprising 30-50% glucose syrup.  Perez is not specific to the glucose syrup as invert sugar, however Porter et al (Porter) teaches that examples of glucose syrup for gummy products include invert sugar (abstract and paragraphs 0022 and 0024).  It would have been obvious for the glucose syrup as taught by Perez to be selected from known forms, including invert sugar as disclosed by Porter.  To use a known form of a disclosed ingredient would have been obvious and well within the purview of one of ordinary skill in the art.
The prior art discloses overlapping ranges. It would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

Regarding the shell as adapted to remain pliable at a temperature below 5C for ease of consumption and soft mouth feel for a consumer as recited in claim 1, as the disclosure states that “the gelatin-based candy may be formulated with invert sugar to provide a soft texture at the temperature of the cold sweetened food” (paragraphs 0005, 0026, and 0028), as the claims require about 25-85% invert sugar, and it would have been obvious for the 30-50% glucose syrup of Perez to be invert sugar in view of Porter, the product of the prior art is expected to have the properties as instantly claimed.  The position of the Office is further supported as "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), and the prior art teaches of a composition overlapping that as claimed, including 3-10% gelatin, 20-35% sucrose, 30-50% invert sugar, and about 5-47% water (instant claims 1 and 3 and require about 25-85% invert sugar, about 4-8% gelatin, about 30-50% sucrose, and about 5-20% water).  The position of the Office is even further supported as Perez teaches the product with the gelatin based coating is unbreakable (page 3, line 7), and thus, one of ordinary skill in the art would reasonably expect that the material remain pliable and not brittle/breakable.  Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for 
Regarding the gelatin based candy as comprising less than about 1% high fructose corn syrup as recited in claim 4, as Perez does not require high fructose corn syrup within the gelatin candy (all) the teachings of the prior art are considered to encompass or at least make obvious the claimed limitation.  To form a product with the disclosed ingredients and nothing more would have been obvious and well within the purview of one of ordinary skill in the art.
Regarding less than about 0.1% of an additional gelling component as recited in claim 5, as Perez exemplifies the gel without an additional gelling agent (page 3, second table) and does not disclose the required use of an additional gelling agent the teachings of the prior art are considered to encompass or at least make obvious the instantly claimed limitations.  To form the prior art product as disclosed without additional ingredients would have been obvious and well within the purview of one of ordinary skill in the art.
Regarding claim 6, Perez teaches the ice confection includes ice cream, ice milk, frozen yogurts, frozen custards, water ice, and sorbets (page 1 lines 6-8).
Regarding the shell as encapsulating the edible core as recited in claim 7, as Perez teaches that the coating gives a protective effect (abstract), and that the product is totally protected, is insulated, and keeps its shape even when the ice melts (page 3 lines 4-13) one of ordinary skill in the art would expect for the shell to encapsulate the core.  Alternatively, as Perez teaches that the coating gives a protective effect (abstract), it would have been obvious to one of ordinary skill in the art for the coating to encapsulate the entire core so that full protection of the product would occur.
Regarding the outer layer as formed to have a higher solidity relative to the inner core as recited in claim 10, although Perez does not generally teach of the claimed limitations, as Perez exemplifies the product as having an inner core comprising 77.68% water, and a shell comprising 25.5% water, one of ordinary skill in the art would expect to achieve the claimed limitation through the practice of the prior art.  Furthermore, the Examiner takes official notice that frozen confections, such as ice cream were known to have higher water contents of 59% and above, and thus lower solids contents.  As frozen confections taught by Perez, such as ice cream were known to generally contain higher amounts of water, such as above 59% and greater, and, as discussed above, the coating of Perez contains about 5-47% of a water . 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Perez (EP 0619949 A1) in view of Porter et al (US 2015/0216199), further in view of MadeHow (“Popsicle”, pages 1-6, September 3, 2016, http://www.madehow.com/Volume-6/Popsicle.html) and PrairieMoon (“Rocket Freezer Pop Mold – Blue”, pages 1-2 August 2, 2012 http://www.prairiemoon.biz/Rocket-Freezer-Pop-Mold--Blue_p_648.html)
As discussed above, Perez teaches a cold dessert comprising a stick, a core, and a gelatin based candy coating.  
Regarding claim 8, Perez is silent to the gelatin based candy as made to exhibit a variegate.  MadeHow teaches popsicles were frozen confections on sticks (page 1, Background) and that the design of popsicles included the combination of flavors, colors, and shape of the pop, wherein molds could be made in almost any shape and filled in stages to create layered colors or coated with outer colors and flavors for contrast (page 2, Design).  PrairieMoon shows that popsicles were known to be molded in an out of the world, rocket ship form with fins which provide a diversified external appearance, i.e. in a variegated form (page 1).  It would have been a matter of design choice to mold the popsicle product of Perez, including the core, and thus the coating into almost any desired design as evidenced by MadeHow.  One of ordinary skill in the art would have been specifically motivated to mold the product, including the core and coating, in a variegated pattern in order for contrast in view of MadeHow and/or in order to make frozen treats that were out of this word and fun in view of PrairieMoon.  To use a known mold shape of a frozen confection would have been obvious and well within the purview of one of ordinary skill in the art.
Regarding the outer layer as shaped to encompass the entirety of the inner core as recited in claim 9, as Perez teaches that the coating gives a protective effect (abstract), and that the product is totally protected, is insulated, and keeps its shape even when the ice melts (page 3 lines 4-13) one of ordinary skill in the art would expect for the shell to encapsulate the core.  Alternatively, as Perez teaches that the coating gives a protective effect (abstract), it would have been obvious to one of ordinary skill in the art for the coating to encapsulate the entire core so that full protection of the product would occur.



Conclusion
: Arbuckle, Ice Cream 2nd Edition page 35, Table 4.1 shows that ice cream contains a maximum of 41.0% solids, and thus a minimum of 59% water.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY BEKKER whose telephone number is (571)272-2739.  The examiner can normally be reached on Monday-Friday 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELLY J BEKKER/Primary Examiner, Art Unit 1791